ORDER AND JUDGMENT *
Paul J. Kelly, Jr. Circuit Judge
After examining the briefs and appellate record, this panel has determined unanimously that oral argument would not materially assist in the determination of this appeal. See Fed. R. App. P. 34(a)(2); 10th Cir. R. 34.1(G). The case is therefore ordered submitted without oral argument.
Plaintiffs-Appellants appeal from the district court’s dismissal with prejudice of their 260-page, 1,363 paragraph, third amended complaint (TAC) and subsequent denial of their motion for relief from final judgment. Fed. R. Civ. P. 12(b)(6), 60(b)(l)-(3), 59(e). Snyder v. ACORD Corp., No. 1:14-CV-01736-JLK, 2016 WL 192270 (D. Colo. Jan. 15, 2016); XIX Aplt. App. 3712. The parties are familiar with the facts, and we need not restate them here other than to say that 17 named Plaintiffs attempted to bring a class action against their insurers as well as numerous other insurers, holding companies, trade associations and consulting firms. Their theory is that the Defendants are involved in a massive conspiracy to underinsure and underpay homeowners’ claims in no small part because of insurance industry standards developed by Defendant ACORD and others. As relevant to this appeal, Plaintiffs brought federal claims under civ*717il RICO and the Sherman Act, § 1, as well as state-law civil conspiracy and contract claims.
We have considered the points made on appeal and of those points preserved, we find no-reversible error. See Aplt. Br. at 2-5. Suffice it to say that the district court did not' abuse its discretion in dismissing the TAC for want of a simple, concise statement of the claims, one that would provide fair notice of the claims asserted against each defendant, rather than leave it to the court or each defendant to construct cognizable claims. Fed. R. Civ. P. 8(a)(2), (d)(1); Mann v. Boatright, 477 F.3d 1140, 1148 (10th Cir. 2007). Likewise, on de novo review, we conclude that the district court correctly applied the plausibility standard in dismissing the TAC with prejudice for failure to state a claim. Fed. R. Civ. P. 12(b)(6); Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 127 S.Ct. 1955, 167 L.Ed.2d 929 (2007); see also Ashcroft v. Iqbal, 556 U.S. 662, 129 S.Ct. 1937, 173 L.Ed.2d 868 (2009). Although Plaintiffs contend that the district court should have conducted a sanctions analysis and permitted the filing of an amended complaint, the complaint was not dismissed as a sanction and we find no abuse of discretion in denying leave to amend. Likewise, the district court’s denial of Plaintiffs’ motion for relief from final judgment (after insisting upon a concise presentation of the grounds) was not an abuse of discretion. See Walters v. Wal-Mart Stores, Inc., 703 F.3d 1167, 1172 (10th Cir. 2013) (denial of relief under Rules 59(e) & 60(b) reviewed for an abuse of discretion). Finding no legal error or abuse of discretion, we have no reason to consider the cumulative error claim. We affirm for substantially the reasons set forth in the district court’s orders.
AFFIRMED. We GRANT Appellees’ Motion to Strike Appendix 1 to the Appellants’ Notice of Appeal (Doc. 500), DENY United Policyholders’ Motion for Leave to File a Brief of Amicus Curiae in Support of Appellants, DENY Appellants’ Motion for Sanctions, Pursuant to 10th Cir. R. 46.5(D), and GRANT Appellees’ (American Bankers Insurance Company of Florida and American Reliable Insurance Company) Motion for Withdrawal of Attorney (Robert D. Hefland).

 This order and judgment is not binding precedent, except under the doctrines of law of the case, res judicata, and collateral estoppel. It may be cited, however, for its persuasive value consistent with Fed. R. App. P. 32.1 and 10th Cir. R. 32.1.